        Case 1:21-cv-00511-SAB Document 2 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    CHRYSOSTOM DOMINICUS,                                   1:21-cv-00511-SAB (HC)
11                        Petitioner,
                                                              ORDER TRANSFERRING CASE TO THE
12              v.                                            UNITED STATES DISTRICT COURT FOR
                                                              THE CENTRAL DISTRICT OF CALIFORNIA
13    SUPERIOR COURT OF CALIFORNIA,
      COUNTY OF NORWALK
14
                          Respondent.
15

16           Petitioner, a state prisoner proceeding pro se, has filed a habeas corpus action pursuant to
17   28 U.S.C. § 2254.
18           The federal venue statute requires that a civil action, other than one based on diversity
19   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all
20   defendants are residents of the State in which the district is located, (2) a judicial district in which
21   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part
22   of the property that is the subject of the action is situated, or (3) if there is no district in which an
23   action may otherwise be brought as provided in this section, any judicial district in which any

24   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

25   1391(b).

26           In this case, the petitioner is challenging a conviction from Los Angeles County, which is

27   in the Central District of California. Therefore, the petition should have been filed in the United

28   States District Court for the Central District of California. In the interest of justice, a federal
                                                          1
        Case 1:21-cv-00511-SAB Document 2 Filed 03/29/21 Page 2 of 2


 1   court may transfer a case filed in the wrong district to the correct district. See 28 U.S.C. §
 2   1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 3            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 4   States District Court for the Central District of California.

 5

 6   IT IS SO ORDERED.

 7   Dated:     March 29, 2021
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
